Citation Nr: 0211181	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  97-34 165A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an increased evaluation for left sacroiliitis, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to 
January 1988.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from a November 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  In April 1999, 
January 2000 and October 2001 the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's left sacroiliitis is manifested primarily 
by subjective complaints of pain and objective evidence of no 
more than slight limitation of motion with no paravertebral 
muscle spasm and intermittent tenderness to palpation and 
tightness.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
left sacroiliitis have not been met.  38 U.S.C.A. §§  1155, 
5103, 5103A, 5107 (West 1991 & West Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5013, 
5292 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  

The RO notified the veteran of the new law in an August 2001 
letter and in the supplemental statement of the case issued 
in May 2002.  He has been sent other letters and information 
concerning evidence needed to support his claim.  There is no 
indication that there is any additional evidence that could 
be obtained that would be helpful in substantiating this 
claim.

Factual Background

Service connection for left sacroiliitis was awarded in an 
April 1988 rating decision.  The award was based on service 
medical records reflecting sacroiliitis in service, and a 10 
percent evaluation was assigned based on those records.  In 
October 1996, the veteran raised the current claim for an 
increased evaluation for left sacroiliitis.  

A February 1995VA physical therapy consultation report notes 
that the veteran complained of localized low back pain (LBP), 
which he described as "tight" and radiating into the left 
lower extremity.  He also complained of numbness.  Flexeril 
helped but his pain persisted.  Examination revealed the 
veteran walked without antalgia.  There was full lumbar range 
of motion with negative straight leg raising tests.  Lower 
extremity strength was 5/5 and deep tendon reflexes (DTR's) 
were +1 and symmetrical.  There was positive left fabere 
sign.  The diagnosis was early degenerative joint disease 
(DJD) in the left hip.  In September 1996, he complained of 
left hip pain.  X-ray studies of his hip were to be conducted 
to rule out arthritis.  

An August 1998 VA orthopedic examination shows the veteran 
complained of LBP and left-sided buttock pain.  He described 
the pain as similar to a toothache.  He also complained of 
"tightness" with flexing that was worse with prolonged 
sitting or when climbing stairs.  His pain was improved with 
the use of Motrin or Flexeril.  Physical examination revealed 
tenderness to palpation in the midline or paraspinal areas.  
There were no paraspinal spasms.  Low back flexion was to 90 
degrees, extension to 30 degrees and lateral bending to 45 
degrees.  All range of motion testing was accomplished 
without evidence of pain.  Muscle strength was 5/5 and 
sensation was intact in all dermatomes and equal bilaterally.  
Achilles and patellar reflexes were 2+/4 bilaterally.  There 
was no clonus and the Babinski sign was negative, as was 
straight leg raising tests.  The veteran was able to toe and 
heel walk without difficulty.  X-ray studies of the back 
showed no abnormalities.  The diagnosis was mechanical back 
pain and the examiner opined that it should resolve with 
conservative treatment within six months.  

During his August 1999 VA orthopedic examination, the veteran 
complained of left leg pain with occasional numbness and pain 
when lifting more than 50 pounds.  His pain was greatest in 
the mornings, lasting approximately 2 hours until his back 
"warmed" up.  His symptoms were also worse in the 
afternoons after work.  He described a "pulling" sensation 
at the terminal ranges of motion.  Low back flexion was to 95 
degrees and extension was to 40 degrees.  Muscle strength was 
5/5 and the veteran was able to toe and heel walk without 
difficulty.  The diagnosis was mechanical LBP.  The examiner 
opined that it was possibly secondary to his history of 
sacroiliitis.  A 40-pound weight loss was recommended.

A February 2000 VA orthopedic examination, indicates the 
veteran continued to have similar complaints.  Low back 
flexion was to 85 degrees and extension to 25 degrees.  
Lateral side bending was to 35 degrees.  Examination was 
positive for lumbosacral paraspinal tightness without spasm.  
There was no tenderness to palpation about the left 
sacroiliac joint and a Faber test was negative.  The 
diagnosis was mechanical LBP without current evidence of 
sacroiliitis.

In a December 2000 follow-up note, the examiner who conducted 
the February 2000 examination indicates that the veteran 
rarely missed work.  His pain was worse in the mornings and 
he took 8 Motrin (800 mg.) a day.  There was no bowel or 
bladder problems, erectile dysfunction or lower extremity 
weakness associated with his back pain.  The examiner found 
little connection between the veteran's complaints and his 
daily activities and remarked that the veteran's limitations, 
at best, would be slight.

In April 2002, the veteran again underwent a VA orthopedic 
examination.  At that time, his claims file was reviewed.  He 
complained of LBP and back spasms with any type of running 
activity.  He also complained of early morning stiffness and 
left leg numbness down to his toes with activity.  He was 
able to walk approximately 1/2 mile before needing to sit down.  
He did not use a cane.  Physical examination revealed 5/5 
muscle strength in both lower extremities.  DTR's were 2+ and 
symmetrical in both knees and ankles.  Lumbosacral flexion 
was to 40 degrees and extension to 10 degrees.  Bilateral 
rotation was to 40 degrees.  There was no tenderness to 
palpation over the spinous process.  X-ray studies of the 
lumbar spine showed evidence of mild disc degenerative at L5-
S1 with no other abnormalities seen.  There was mild loss of 
lordosis.  The diagnosis was obvious mechanical LBP with mild 
decreased range of motion of the lumbosacral spine.  Although 
there was some left lower extremity numbness, there were no 
other radicular signs or symptoms.  The examiner opined that 
the veteran's flare-ups appeared to be self limited and did 
not impinge on his activities of daily living, but did 
somewhat reduce his ability to perform recreational 
activities.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An unlisted 
disability will be rated under a disease or injury closely 
related by functions affected, symptomatology, and anatomical 
location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 (providing 
specific means of listing diagnostic code for unlisted 
disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's left sacroiliitis is currently evaluated as 10 
percent disabling, analogously rated as osteoporosis under 38 
C.F.R. § 4.71a, Diagnostic Code (Code) 5013.  Diseases under 
this Code are rated on limitation of motion of the affected 
parts, as degenerative arthritis.

Diagnostic Code 5003 rates degenerative arthritis on the 
basis of limitation of motion of the specific joint or 
joints.  When limitation of motion is noncompensable for a 
particular part, Diagnostic Code 5003 provides for a 10 
percent rating for each major joint or group of minor joints 
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is in 
order with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups; a 20 percent rating 
is appropriate with X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45. 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); VAOPGCPREC 9-
98.  Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Under Diagnostic Code 5292, slight limitation of lumbar spine 
motion warrants a 10 percent evaluation, a 20 percent rating 
is warranted when limitation of motion is moderate.  A 30 
percent evaluation is assigned when there is severe 
limitation of lumbar spine motion. 

In this case, the majority of the objective medical evidence 
shows only slight limitation of lumbar spine motion.  In this 
regard, although the April 2002 indicates 40 degrees of 
flexion, the examiner characterized it as only mildly 
decreased range of motion.  There is no evidence of muscle 
spasm and only intermittent evidence lumbosacral tenderness 
and tightness on examination.  Moreover, X-ray studies 
indicated minimal, degenerative changes in the lumbar spine.  
Considering all the evidence of record, the Board finds that 
the preponderance of the evidence is against a rating in 
excess of 10 percent, as there is no indication of moderate 
limitation of motion or objective evidence of painful motion.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & West 
Supp. 2001); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Codes 5003, 
5292.

In considering whether the veteran sustained any additional 
functional loss as a result of his low back disability under 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, the 
Board again notes that none of the VA examination reports 
indicate that there was any objective evidence of painful 
motion or functional loss due to pain, despite the veteran's 
complaints of pain.  Nor has he complained of weakness, 
fatigability or incoordination in his back and there is no 
objective evidence of such at the time of any of his VA 
examinations.  Moreover, the April 2002 examiner opined that 
the veteran's flare-ups were self-limited and did not impinge 
on his activities of daily living, but did somewhat reduce 
his ability to perform recreational activities.  The Board 
finds these limitations adequately compensated by the current 
evaluation.  Considering the limitation of motion with pain 
on motion, the Board does not conclude that the veteran's 
disability picture more closely resembles the severity 
required for a rating greater than 10 percent.  38 C.F.R. 
§§ 4.7, 4.40, 4.45; DeLuca, 8 Vet. App. at 206.

There are other diagnostic codes for evaluating the spine 
that provide a rating greater than 10 percent.  However, 
there is no evidence of vertebral fracture, Diagnostic Code 
5285, or ankylosis, Diagnostic Codes 5286 and 5289, or muscle 
spasm, Diagnostic Code 5295.  See Butts v. Brown, 5 Vet. App. 
532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

The Board also finds that the veteran's disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards. 38 C.F.R. § 
3.321(b)(1).  In this regard, the Board notes that the 
veteran's left sacroiliitis has not necessitated frequent 
periods of hospitalization or resulted in marked interference 
with his employment.


ORDER

An increased evaluation for left sacroiliitis is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

